                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

WILLIAM A. HESS                                    §

VS.                                                §                 CIVIL ACTION NO. 1:19cv274

DIRECTOR, TDCJ-CID                                 §

                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner William A. Hess, an inmate confined in the Texas Department of Criminal Justice,

Correctional Institutions Division, proceeding pro se, brings this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        On October 17, 2017, in the 235th Judicial District Court for Cooke County, Texas, petitioner

was convicted of tampering with physical evidence. Petitioner was sentenced to a term of ten years’

imprisonment.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in the

exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner was convicted and sentenced in Cooke County which is located in the Sherman

Division of the Eastern District of Texas. Thus, jurisdiction is proper in the Eastern District of Texas.

However, this petition has been inadvertently filed in the Beaumont Division instead of the Sherman

Division.
        While jurisdiction is proper in the Eastern District of Texas, the court has considered the

circumstances and has determined that the interest of justice would best be served if this petition were

transferred to the division in which the petitioner was convicted.

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        Since petitioner complains of a conviction which occurred in the Sherman Division, all records

and witnesses involving this action most likely will be located in the Sherman Division. Thus, the
transfer of this action to such division would further justice. Therefore, it is the opinion of the

undersigned that this petition should be transferred to the United States District Court for the Eastern

District of Texas, Sherman Division. An Order of Transfer so providing shall be entered in

accordance with this Memorandum Opinion.



           SIGNED this 29th day of July, 2019.




                                                           _________________________
                                                           Zack Hawthorn
                                                           United States Magistrate Judge




                                                    2
